Title: From George Washington to Samuel Taft, 8 November 1789
From: Washington, George
To: Taft, Samuel


          
            Sir,
            Hartford [Conn.], November 8. 1789.
          
          Being informed that you have given my name to one of your Sons, and called another after Mrs Washington’s family—and being moreover very much pleased with the modest and innocent looks of your two daughters Patty and Polly I do, for these reasons, send each of these Girls a piece of chintz—and to Patty, who bears the name of Mrs Washington, and who waited more upon us than Polly did, I send five guineas, with which she may buy herself any little ornaments she may want, or she may dispose of them in any other manner more agreeable to herself.
          As I do not give these things with a view to have it talked of, or even to its being known, the less there is said about the matter the better you will please me; but that I may be sure the chintz and money have got safe to hand, let Patty, who I daresay is equal to it, write me a line informing me thereof directed to “The President of the United States at New York.” I wish you and your family well and am Your humble Servant
          
            G. Washington.
          
        